Citation Nr: 1502863	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  11-34 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.   

2.  Entitlement to service connection for residuals of a low back injury, claimed as arthritis of the lumbar spine. 

3.  Entitlement to service connection for residuals of an injury of the left knee and left leg, claimed as arthritis of the left knee and left leg.  

4.  Entitlement to service connection for residuals of an injury of the feet, claimed as arthritis of the feet.  

5. Entitlement to service connection for tinea pedis, claimed as a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran was in the Army National Guard of South Carolina from March 1976 to October 1983, during which time he had active duty from May 1976 to August 1976.  He also served from November 2002 to October 2003, during which time he participated in Operation enduring Freedom in Bosnia from March 2003 to September 2003.  

This matter came before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a hearing in July 2013 before the undersigned Acting Veterans Law Judge ((VLJ) sitting at the RO, at which the Veteran clarified that his claim for a skin condition was for tinea pedia (athlete's foot).  A transcript thereof is contained within Virtual VA.  At the hearing the Veteran withdrew claims for service connection for an eye disorder and service connection for hypertension.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hearing Loss

The Veteran did not perfect a timely appeal from an October 2007 rating decision which denied service connection for bilateral hearing loss.  Subsequently, he did not appeal a March 2009 rating decision which denied reopening of that claim and of which he was notified by RO letter in April 2009.  

An October 2007 rating decision found that the service treatment records revealed that the Veteran had a hearing loss in the left ear for VA purposes prior to being called to active duty service; and that audiometric findings shortly before discharge from active duty failed to show a hearing loss for VA purposes in his right ear and failed to show that the pre-existing hearing loss in the left ear was worsened by active service.   

A March 2009 rating decision observed that the Veteran was notified of the October 2007 rating decision by a letter that same month and while he submitted a Notice of Disagreement (NOD) in January 2008, and a Statement of the Case (SOC) was issued in May 2008, the substantive appeal, VA Form 9, was untimely because it was not received until January 13, 2009.  Since the appeal of the October 2007 rating decision was not perfected in a timely manner, it became final.  He applied to reopen that claim in February 17, 2009, and was provided VCAA notice by letter of February 27, 2009.  However, there was no evidence received in connection with that application to reopen.  The Veteran was notified of the March 2009 rating action by letter the next month.   

The September 2010 rating decision being appealed noted that the Veteran again applied to reopen this claim in September 2009.  

However, a review of the claims files shows that the Veteran has not been provided with the appropriate VCAA notice in conjunction with his most recent application to reopen the claim for service connection for bilateral hearing loss.  Such notice is mandatory.  

The Board notes that recently VAOPGCPREC 6-2014 concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of an application to reopen a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent v. Nicholson, 20 Vet. App. 1 (2006), is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  

Nevertheless, in this case the Veteran has not been provided with any VCAA notice as to the application to reopen the claim for service connection for bilateral hearing loss.  Accordingly, this due process deficiency must be correct by providing the opportunity for the issuance of such notice.  Lastly, the Board observes that a VA examination to obtain a medical opinion is not warranted in conjunction with applications to reopen a previously and finally denied claim until, and unless, new and material evidence has been submitted which is sufficient to reopen such claim.  See 38 C.F.R. § 3.159(c)(4)(iii).  

Residuals of a low back injury, claimed as arthritis of the lumbar spine

 On VA examination in June 2010 the Veteran reported that he had injured his back when his Jeep ran into a creek, straining his lower back.  He reported that he had neither sought nor received treatment at that time, but that he had had pain since then.  After a physical examination, and X-rays which revealed scoliosis and degenerative changes, the diagnosis was degenerative joint disease (DJD) and degenerative disk disease (DDD) of the lumbosacral spine.  The examiner opined the lumbar spine condition was less likely as not related to military service, and that it was the result of normal wear and tear.  

The Veteran is service-connected for, in part, DJD, chondromalacia, and medial menisceal derangement of the right knee and he is also service-connected for residuals of a right hamstring strain.  In this connection, the June 2010 VA examiner did not opine as to whether either or both of these service-connected disorders may have caused the claimed low back disability or may have aggravated the claimed low back disability.  In the judgment of the Board such an opinion would be helpful in the adjudication of this claim.  

Left knee and left leg, claimed as arthritis of the left knee and left leg; residuals of an injury of the feet, claimed as arthritis of the feet; and tinea pedis, claimed as a skin disorder

At the July 2013 travel Board hearing the Veteran's service representative observed that the Veteran had not been provided with VA nexus examinations as to the claims for service connection for disabilities other than the low back (and hearing loss).  Also at that hearing the Veteran indicated his willingness to attend such an examination.  

An April 2010 RO letter notified the Veteran that he was to be scheduled for VA examinations of his rash of the feet, and disabilities of legs and feet.  A May 2010 Report of General Information noted that the Veteran had been told that he had missed an "appointment" but that he reported that he had never been notified.  

A review of the record does not reflect that there is documentary proof that the Veteran received notice to report for VA nexus examinations.  In light of the apparent contention that he was never so notified, and the absence of evidence contradicting this, he should be rescheduled for VA examinations for opinions as to whether any of the currently claimed disabilities are related to military service, to include whether the claimed residuals of an injury of the left knee and left leg, claimed as arthritis of the left knee and left leg, and claimed residuals of an injury of the feet, claimed as arthritis of the feet, are aggravated by the Veteran's service-connected DJD with chondromalacia and medial menisceal derangement of the right knee or his service-connected right hamstring strain, or both.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  

Based on his response, attempt to procure copies of all such records from the identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the appropriate authority must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence should be documented in the claims files.  If, after making reasonable efforts, such records cannot be obtained, notify the Veteran and (a) identify the specific records which cannot be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative should then be given an opportunity to respond. 

2.  Provide the Veteran with appropriate VCAA notice as to his application to reopen the claim for service connection for bilateral hearing loss.  

3.  Take the appropriate steps to obtain addendum opinions addressing whether it is as likely as not that the Veteran's service-connected right knee disability or his service-connected right hamstring strain, or both, have either (a) caused his claimed low back disability or (b) aggravated, i.e., permanently increased in severity, his claimed low back disability.  

4.  After completing the above, or allowing for the lapse of a reasonable period of time for completion of the above, afford the Veteran an appropriate examination with regard to his claims for residuals of an injury of the left knee and left leg, claimed as arthritis of the left knee and left leg; residuals of an injury of the feet, claimed as arthritis of the feet; and tinea pedis, claimed as a skin disorder.  

The examiner should carefully review the evidence of record, the Veteran's statements, and the clinical evidence, and conduct a thorough examination.  The Veteran's statements, and any corroborating evidence, may serve to support any medical determination to the extent the statements may be reasonably made by a layperson.  For example, the Veteran, as a layperson may address what he personally observed or experienced, including current or past symptoms, and what a physician previously told him.  The examiner must not accept lay statements beyond the ambit of lay knowledge or comprehension, such as a statement by the Veteran that he currently suffers from a medical illness which has not been diagnosed by appropriate medical personnel.  The examiner may accept that a physician told the Veteran certain things, for purposes of establishing etiology or a diagnosis, but does not have to accept the Veteran's personal knowledge of such matters.  The examiner should also address whether any statements or evidence are contradicted or reasonably questioned based on other evidence of record.  

The examiner should render an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that any disability of the Veteran's left knee and left leg, claimed as arthritis of the left knee and left leg; disability of the feet, claimed as arthritis of the feet; and tinea pedis, claimed as a skin disorder, are of service origin.  

The examiner is also requested to opine whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that any disability of the Veteran's left knee and left leg, claimed as arthritis of the left knee and left leg; disability of the feet, claimed as arthritis of the feet are proximately due to or aggravated by his service-connected DJD with chondromalacia and medial menisceal derangement of the right knee or his service-connected right hamstring strain, or both.  

The examination report should include the complete rationale for all opinions expressed.  All necessary special studies or tests should be accomplished.  The claims folders should be made available to the examiner for review.

If the examiner determines that an opinion cannot be rendered without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or event, or disease, can possibly cause the claimed disorders, or whether the actual etiology(ies) is or are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

5.  The Veteran is hereby informed that it is his responsibility to report for any examination which is scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

6.  Following the completion to the extent possible of the development requested above, readjudicate the claims. 

If the claims remain denied, the Veteran should be provided a Supplemental SOC (SSOC) and afforded the appropriate period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

